Citation Nr: 0726118	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  98-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as a "nervous disorder," to include as 
secondary to a service-connected disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar myositis secondary to lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1974 and from January 1991 to July 1991.  The veteran also 
had prior unverified service in the Army Reserves in November 
1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from several rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. The Board Remanded these claims 
in September 2004 and October 2006, and the claims return 
following additional development.

The issue of an initial evaluation in excess of 20 percent 
for lumbar myositis secondary to lumbar strain is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The veteran's psychiatric condition was incurred in service 
and has been causally related to service.  



CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
condition have been met.  38 U.S.C.A. §§101(24), 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Additionally, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Psychoses have been identified as a 
chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  In a 
June 2006 statement the veteran's representative claimed the 
veteran's psychiatric condition is related to his service-
connected gastroesophageal reflux disease.

Here, the evidence shows that applying the benefit of the 
doubt, the veteran is entitled to service connection on a 
direct basis, and as such, a discussion of presumptive and 
secondary service connection is not warranted.

The preponderance of the evidence supports that the veteran's 
condition is related to service.  The veteran has a current 
diagnosis of a depressive disorder, not otherwise specified, 
most recently documented in a March 2007 VA examination.  The 
veteran's entrance examination from June 1988, presumably 
prior to his duty in the Army Reserves, was normal.  While 
the veteran's Separation Examination from his period of 
active duty that ended in July 1991 was normal, on his Report 
of Medical History at separation the veteran indicated he 
suffered from depression and/or excessive worry.  The 
examining physician made a notation to this, stating the 
veteran's "excessive worry [is] due to war."  Thus, there 
is some in-service documentation of the veteran's claimed 
psychiatric condition.

As to a link between service and the veteran's current 
psychiatric condition, there are two positive nexus opinions 
and two negative nexus opinions.  Against the veteran's claim 
is a November 2004 VA examination which found that his 
neuropsychiatric condition, "was not incurred in, or 
aggravated by service."  In addition, an October 2002 VA 
examination found that the first treatment the veteran 
received for his psychiatric condition was in June 2001, that 
the veteran was examined by VA in 1995 and did not complain 
of psychiatric symptoms, and that based on this, his 
condition was not related to service.

In support of the veteran's claim are two private medical 
examinations.  An examination of December 2006 found the 
veteran's psychiatric condition "has been severely affected 
by different stressors and traumatic experiences he has had 
throughout his life and his duty of war."  An examination of 
October 2002 contains a detailed description of the veteran's 
traumatic experiences from the Persian Gulf War and Iraq and 
related his anxiety and psychiatric impairment to his "life 
threatn[ing] traumatic experience."

The Board finds the benefit of the doubt must be given to the 
veteran as to these conflicting nexus opinions.  All the 
examinations rendered appear to be equally thorough and 
complete in terms of diagnoses and testing.  The October 2002 
private medical examination, however, contains a much more 
detailed account of the veteran's present illness and course 
of treatment.  Moreover, the October 2002 VA examination's 
nexus opinion was founded entirely on the date on which the 
veteran began receiving treatment for his psychiatric 
condition, and the lack of psychiatric symptoms in an 
examination from April 1995.  These reasons do not reflect an 
in-depth assessment of the etiology of the veteran's 
depression.  Simply because the veteran did not receive 
treatment until 2001 and did not report symptoms at the April 
1995 examination does not mean the condition did not exist 
prior to this and could not be related to service, 
particularly in light of the in-service documentation of 
psychiatric symptoms.  Moreover, neither this examination nor 
the November 2004 examination reports contain any mention or 
discussion of the veteran's in-service experiences.  For 
these reasons, the Board finds the private medical 
examinations, and particularly the October 2002 report, more 
probative and that service connection is justified.

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for a psychiatric disorder, claimed as a 
"nervous disorder" is granted.


REMAND

In October 2006 the Board remanded the veteran's lumbar 
myositis claim, in part, for proper notice since the criteria 
for rating diseases and injuries of the spine changed during 
the course of the veteran's appeal.  The RO accomplished the 
directives of the Board's remand.  Unfortunately, however, a 
thorough review of the record reveals related deficiencies in 
this regard.  Specifically, the competent medical evidence 
reveals the veteran's back disability involves disc disease.  
The rating criteria relating to intervertebral disc syndrome 
have undergone three versions during the course of the 
veteran's appeal.  There is a version of the rating criteria 
that was in effect prior to September 23, 2002, another 
version that was effective September 23, 2002, and a third 
version that became effective September 26, 2003.  By way of 
the January 2006 and March 2007 Supplemental Statements of 
the Case, the veteran has been notified of the version of the 
regulation that became effective September 26, 2003 (the 
current version), but he has never been notified of the 
criteria applicable to his claim from the two prior versions, 
by way of either VCAA letter or Supplemental Statement of the 
Case.  Each version of these regulations contains significant 
changes, and it would be a denial of due process to fail to 
inform the veteran of these pertinent regulations.  A remand 
is required to provide this information to the veteran and 
for readjudication of his claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

In addition, the veteran's claim has been adjudicated by way 
of Diagnostic Code 5237, the code for lumbosacral or cervical 
strain.  This diagnostic code also underwent changes during 
the course of the veteran's appeal and prior to September 26, 
2003, was known as Diagnostic Code 5295 and embodied a 
different set of criteria.  The veteran has never been 
apprised of the prior version of this diagnostic code and 
should be so apprised.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159(b) (2006), advise the veteran of 
the following rating criteria applicable 
to his claim for an initial increased 
rating for lumbar myositis:
a.	Diagnostic Code 5293 for 
intervertebral disc syndrome in 
effect prior to September 23, 
2002
b.	Diagnostic Code 5293 for 
intervertebral disc syndrome 
effective September 23, 2002
c.	Diagnostic Code 5295 for 
lumbosacral strain in effect 
prior to September 26, 2003

The veteran should be advised of the 
effective dates of each of these 
criteria.  In explanation, the veteran 
should be further advised that with an 
initial evaluation following a grant of 
service connection, he his entitled to a 
"staged" evaluation which reflects the 
severity of the veteran's disability 
during various segments of his appeal.

2.  After completion of the above, the 
claim on appeal should be readjudicated. 
If any benefit sought remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case. After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


